Title: To Benjamin Franklin from Jane Mecom, 8 November 1766
From: 
To: 


Boston, Novr. 8 1766
You wonce tould me my Dear Brother that as our Numbers of Bretheres and Sisters Lessened the Affections of those of us that Remain Should Increes to Each other. You and I only are now Left, my Affection for you has all ways been So grate I see no Room for Increec, and you have Manifested yours to mee in such Large measure that I have no Reason to suspect Itts strength, and therefore know it will be agreable to you to hear that my self and the childrin I have the care of are in no wors situation than when I last wrot you, and should Rejoyce to heare the same of you since I understand by sister you were in an Ill state of Helth and thought Proper to travel for the Recovery of it. I hope in god you have Recovered it and will Live Long to make your Inemies ashamed, your Answrs to the Parlement are thought by the best Judges to Exeed all that has been wrot on the subject and being given in the maner they were are a Proof they Proceeded from Principle and suficent to stop the mouths of all gain-sayere—the vile Pretended Leter which no Doubt you have seen gave me some uneaseyness when I heard of it before I could git a sight of it, as considering when a grat Deal of Durt is flung some is got to stick but when I Read it I see it was filld with such bare faced falshoods as confute them selves, Thire [their] treetment of you among other things makes the world Apear a misereable world to me not withstanding your good opinyon of it, for would you think it our General Court has sett all most a Fortnight cheaffly on the subject of Indemnifieing the sufferers by the Late Mobs and cant yet git a Vote for it tho they sitt Late in the Evening and the friends to it strive hard to git it acomplishd. I have six good Honist old souls who come groneing Home Day by Day at the Stupidety of there Bretheren. I cant help Interesting my self in the case and feel in mere Panicke till they have Brought the matter to a conclution.
I writ this in hopes you will be in England when this gits there and that you will find time to writ me a few Lines by the barer Capt. freeman when he Returns.
And I have a small Request to ask tho it is two trifeling a thing for you to take care of. Mrs. Steevenson I Dont Doubt will be so good as to do it if you will give her the meterals it is to Procure me some fine old Lining or cambrick (as a very old shirt or cambrick hankercheifs) Dyed into bright colors such as red and green a Litle blew but cheafly Red for with all my own art and good old unkle Benjamins memorandoms I cant make them good colors and my Daughter Jeney with a little of my asistance has taken to makeing Flowrs for the Ladyes Heads and Boosomes with Prity good acceptance, and If I can Procure them coulars I am In hopes we shall git somthing by it worth our Pains if we live till Spring. It is no mater how old the Lining is I am afraid you never have any bad a nouf.
Present my Compliments to mrs. Steevenson and Excuse my Presuming to give her this troble.
I have had a Respectfull Leter from Gouvernor Franklin this sumer with a Present of Six Barrils of flower amounting to sixty odd Pounds old tenor which was a grat help to me and his notice of me a grat satisfaction, all our Relations and friends hear are well as useal my Daughters Desire there Duty to you. I am Dear Brother your ever affectionat sister
Jane Mecom
 
Addressed: To Doctor Benjamin Franklin / at Mrs. Stevensons in Cravin / Street att / London / per favour of Capt. Freeman
Endorsed: Sister Mecom Nov 8. 1766 answer’d per Capt Freeman and sent a Box of Millenery.
